 



Exhibit 10.22

 

Fourth Amendment to Supply Agreement

 

This Amendment (this “Amendment”) effective as of March 11, 2011 (the “Amendment
Date”) to the Supply Agreement (the “Agreement”), entered into on December 8,
2005, and previously amended on February 28, 2006, September 5, 2006, and
February 26, 2010, between Hemispherx Biopharma, Inc. (hereinafter
“Hemispherx”), and Jubilant HollisterStier LLC (formerly known as
Hollister-Stier Laboratories LLC (hereinafter “Hollister-Stier”). Hemispherx and
Hollister-Stier are each a “Party” and collectively, the “Parties”.

 

Whereas, the Parties wish to amend the Agreement regarding, among other things,
postponement and cancellation of purchase orders; and

 

Whereas, all terms used, but not defined, herein shall have the respective
meanings set forth in the Agreement.

 

Now, Therefore, in consideration of the premises and of the covenants herein
contained, the Parties mutually agree as follows:

 

1.Amendments.

 

(a) Section 3.8.2.2 of the Agreement is amended and restated in its entirety as
follows:

 

3.8.2.2 Hemispherx reserves the right to cancel or postpone any purchase order,
provided that all postponements and cancellations are in accordance with each of
the following terms:

 

3.8.2.2.1Should Hemispherx cancel or postpone all or part of any purchase
order  * or fewer calendar days prior to the scheduled fill date, Hemispherx
shall pay Hollister-Stier a  *  fee equivalent to   *   of the purchase price
for the entire purchase order.

 

3.8.2.2.2Should Hemispherx cancel or postpone all or part of any purchase order
less than    *  calendar days, but more than    *  calendar days prior to the
scheduled fill date, Hemispherx shall pay Hollister-Stier a  *   fee equal
to   *   of the purchase price for the entire purchase order.

 

3.8.2.2.3Should Hemispherx cancel or postpone all or part of any purchase order
less than    *  calendar days, but more than    *  calendar days prior to the
scheduled fill date, Hemispherx shall pay Hollister-Stier a  *  fee equal to
  *   of the purchase price for the entire purchase order.

 

3.8.2.2.4Should Hemispherx cancel or postpone a purchase order    *  or more
days before the scheduled fill date, Hollister-Stier will    *    . 

 

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.

 Confidential

 

1

 

 

3.8.2.2.5The fees imposed under this Section 3.8.2.2 are    *    that will be
imposed upon a rescheduled purchase order.

 

(b) The following is appended to Section 3.8.3.: “The prices as of March 11,
2011, which are subject to increase on the next anniversary of the Effective
Date are set forth on Exhibit B.”

 

(c) The Exhibit to this Amendment is appended to the Agreement, as Exhibit B.

 

(d) Section 8.1 is amended by replacing such Section with: “This Agreement shall
remain in full force and effect for   3  years from the effective date of this
Amendment, unless terminated earlier in accordance with the provisions hereof.

 

2.Miscellaneous.

 

2.1          Continuing Effect. This Amendment shall be effective for all
purposes as of the Amendment Date. Except as otherwise expressly modified by
this Amendment, the Agreement shall remain in full force and effect in
accordance with its terms.

 

2.2          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

2.3          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Washington, irrespective of any
conflicts of law rule which may direct or refer such determination of applicable
law to any other state, and if this Amendment were performed wholly within the
State of Washington.

 

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.

 Confidential

 

2

 

 

In Witness Whereof, the Parties have executed this Amendment effective as of the
Amendment Date.

 

Hemispherx Biopharma, Inc.   By: /s/ William A. Carter         Name:  William A.
Carter, M.D.         Title:  CEO         Date:  9/9/11         Jubilant
HollisterStier LLC       By: /s/ Marcelo Morales         Name:  Marcelo Morales
        Title:  CEO         Date:  Sept 2, 2011  

 

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.

Confidential

 

3

 

 

EXHIBIT TO AMENDMENT FORMING EXHIBIT B TO SUPPLY AGREEMENT

PRICING AS OF MARCH 11, 2011

 

[ex10-11logo1.jpg]

 

 

December 8, 2010 [ex10-11logo2.jpg]

 

Mr. Wayne Springate

Hemispherx Biopharma, Inc.

783 Jersey Ave.

New Brunswick, NJ 08901

 

RE: Document 576-2-25-0, 2011 Price Increase - Ampligen

 

Dear Mr. Springate:

 

Per Supply Agreement dated December 8, 2005, Section 3.8.3, Hollister-Stier is
notifying you of a    *   increase in pricing for fill/finish services provided
to Hemispherx Biopharma. Changes in pricing are based upon the annual percentage
change in the Producer Price Index Industry:

Pharmaceutical Preparations. Pricing for product lots manufactured December 8,
2010 through December 7, 2011 will be as follows:

 

AMPLIGEN CURRENT PRICING   PROPOSED PRICING Media Fill Batch: $          *  
Media Fill Batch: $          * Development Batch: $          *   Development
Batch: $          * Registration/Commercial Batches: $          *  
Registration/Commercial Batches: $          *

 

As always, we appreciate your business and remain dedicated to the high
standards of quality you
rely upon. If you have any questions, please feel free to contact me directly at
509-482-3541.

 

Best regards,

/s/David M. Flowers

Director, Business Development

 

DMF/lec

 

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.

 Confidential

 

4

 

